Citation Nr: 0926474	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to August 
1946, during World War II.  There is also evidence that he 
served on active duty training (ACDUTRA) from August 2, 1949, 
to August 20, 1949, on the USS Earl K. Olsen, a destroyer 
escort and decommissioned Naval training ship at the time of 
the Veteran's ACDUTRA.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which reopened the service connection 
claims for bilateral hearing loss and tinnitus, and 
ultimately denied the service connection claims.  The Veteran 
disagreed with the denials of service connection and 
subsequently perfected an appeal. 

As the Board noted in its October 2008 Decision/Remand, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the Board 
appropriately captioned the issues as whether new and 
material evidence has been received to reopen a service 
connection claims for bilateral hearing loss and tinnitus. 

In October 2008, the Board reopened the Veteran's service 
connection claims for bilateral hearing loss and tinnitus 
based on the receipt of new and material evidence and 
remanded the reopened claims to the agency of original 
jurisdiction for additional development, including a VA 
examination to determine the extent and etiology of the 
Veteran's bilateral hearing loss and tinnitus.  That 
development was completed and the case was returned to the 
Board for appellate review.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss and tinnitus.  

2.  Resolving reasonable doubt in the Veteran's favor, 
bilateral hearing loss and tinnitus are related to his in-
service noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6(a), 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants in full the benefits 
sought on appeal, specifically service connection for 
bilateral hearing loss and tinnitus.  As such, no discussion 
of VA's duty to notify or assist is necessary.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Bilateral Hearing Loss Claim 

Initially, the Board notes that under the laws administered 
by the VA, there is a current bilateral hearing loss 
disability, as reflected in an April 2009 VA Audio 
Examination Report, since the auditory threshold in frequency 
3000 Hertz is 40 decibels or greater bilaterally.  See 38 
C.F.R. § 3.385.  The threshold for normal hearing is from 0 
to 20 decibels.  The higher threshold levels indicate hearing 
loss as defined by 38 C.F.R. § 3.385.  As there is evidence 
of a current chronic disability, the first element of the 
Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for bilateral 
hearing loss, which he maintains is related to his active 
service, to include his ACDUTRA.  The Veteran first 
maintained that he was exposed to gunfire in-service as a 
gunner on a destroyer.  See January 2002 "Veteran's 
Application for Compensation and/or Pension," VA Form 21-
526; December 2005 Audiology Hearing evaluation Note, VA 
Medical Center (VAMC) Mountain Home, Tennessee; April 2009 VA 
Audio Examination Report.  As noted, the Veteran's service 
treatment records indicate that he served on ACDUTRA from 
August 2, 1949, to August 20, 1949, on the USS Earl K. Olsen, 
a destroyer escort and decommissioned Naval training ship.  
Although the Veteran's service personnel records are silent 
as to whether he served as a gunner on the USS Earl K. Olsen, 
the Board finds the Veteran's statements consistent and 
credible with such service.  Lay evidence can be provided by 
a person who has no specialized education, training, or 
experience, if the layperson knows the facts or circumstances 
and conveys those matters that can be observed and described 
by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. at 469.  The Veteran also claims that he was 
exposed to noise from jet engines during flight line duties.  
See December 2007 "Statement of Accredited Representative in 
Appealed Case," VA Form 646.  Again, the Veteran's service 
personnel records do not indicate that he participated in 
flight line duties and was exposed to such noise.  However, 
the Veteran's statements are consistent with his rank and 
classification as a seaman second class in Air Transport 
Squadrons and credible.  Thus, the Board finds that the 
Veteran was exposed to noise during service.

There is also evidence of a nexus between the Veteran's 
bilateral hearing loss and his service.  In this regard, the 
Veteran underwent a VA examination in April 2009.  After a 
review of the Veteran's claims file and an audiological 
examination, the examiner opined that the Veteran's bilateral 
hearing loss and tinnitus are as least as likely as not 
(50/50 probability) caused by or a result of military noise 
exposure.  The examiner also noted that the Veteran's hearing 
on separation was normal based on the Whispered Voice Hearing 
Test; however, the Whispered Voice Hearing Test "does not 
provide reliable, calibrated, frequency-specific information 
regarding the Veteran's hearing sensitivity," so the 
Veteran's hearing sensitivity at separation is unknown.  The 
examiner based her opinion on the Veteran's reported history 
of weapon noise exposure without ear protection in-service, 
the unknown sensitivity of the Veteran's hearing upon 
separation from active duty service in August 1946 (see 
August 1946 Separation Examination Report which indicates 
that hearing is normal based on the Whispered Voice Hearing 
Test), and the difficulty of separating where the Veteran's 
hearing damage originates in light of his military noise 
exposure and post-service occupational and recreational 
exposure.  See April 2009 VA Audio Examination Report.  

Thus, considering the above-noted evidence, the Board finds 
that service connection is warranted.  The Veteran has a 
current disability, in-service noise exposure consistent with 
his active service, and a medical statement showing a 
relationship between his current disability and service.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence as a whole supports service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
5107(b).  Consequently, the three requirements for the grant 
of service connection for bilateral hearing loss have been 
satisfied, and service connection for such disability is 
granted.       

Tinnitus Claim

The Veteran is also seeking service connection for tinnitus, 
which he attributes to in-service noise exposure.   

Initially, the Board notes that the Veteran has been 
diagnosed with bilateral tinnitus.  See April 2009 VA Audio 
Examination Report.  As there is evidence of a current 
chronic disability, the first element of the Veteran's 
service connection claim is satisfied.

As discussed above, the Board finds that the Veteran was 
exposed to noise during service.  Thus, the Veteran has 
satisfied the second element of a service connection claim.

There is also evidence of a nexus between the Veteran's 
tinnitus and his service.  In this regard, the Veteran 
underwent a VA examination in April 2009.  The examiner after 
review of the Veteran's claims file and upon audiological 
examination opined that the Veteran's tinnitus is as least as 
likely as not (50/50 probability) caused by or a result of 
military noise exposure.  The examiner based her opinion "on 
expert knowledge that tinnitus often accompanies loud noise 
with or without permanent hearing loss."  See April 2009 VA 
Audio Examination Report.  

Thus, considering the above-noted evidence, the Board finds 
that service connection is warranted.  The Veteran has a 
current disability, in-service noise exposure consistent with 
his active service, and a medical statement showing a 
relationship 
between his current disability and service.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the evidence as a whole supports service connection for 
tinnitus.  See 38 U.S.C.A. § 5107(b).  Consequently, the 
three requirements for the grant of service connection for 
tinnitus have been satisfied, and service connection for such 
disability is granted.       


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


